Title: To George Washington from Betty Washington Lewis, 23 March 1794
From: Lewis, Betty Washington
To: Washington, George


          
            My Dear Brother
            March 23th 1794
          
          Your letter of the 17th Came safe to hand the inclos’d letter will meet with a
            Convayance in a few dayes by my Son George as he will Call on Robert in his way to
            Kaintucky he sets of in a few daye on Busness, at the same time takes Negroes to settle
            a Place there, and I believe in a few years intends liveing there as Chief of the
            Property he Possessis is in that Part of the World, I am
            inform’d that the Vessel that brings Harriots Box is in the River, we are Extreamly alarm’d here for fear of a War the Merchants here say that it is
            Inevitable I Expect it is to raise the Price of Goods which has allredy taken Place in
            regard to Westindia goods, I wish to here from you as I then shall be satisfied of the
            truth of it, I was in hopes I should never live to see any more of those troublesome
              times.
          My Dear Brother I am going to ask a great favour of you that is to give me a Mule, if
            you have one that you Can spear without disfirnishing your self if you Can let me have
            one & I will send for it. I am Joind in love by the Girls to
            you and my Sister Washington with the family your Affectionate Sister
          
            Betty Lewis
          
        